NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0252n.06
                              Filed: May 9, 2008

                                 Nos. 06-2560; 06-2638; 07-1043

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


DAVID M. JOHNSON,                                          )
                                                           )        ON APPEAL FROM THE
       Plaintiff-Appellant,                                )        UNITED STATES DISTRICT
                                                           )        COURT FOR THE EASTERN
v.                                                         )        DISTRICT OF MICHIGAN
                                                           )
ATLAS COPCO             TOOLS       &    ASSEMBLY          )                           OPINION
SYSTEMS, INC.,                                             )
                                                           )
       Defendant-Appellee.                                 )


BEFORE:        GUY, SUHRHEINRICH, and COLE, Circuit Judges.

       R. GUY COLE, JR., Circuit Judge. Plaintiff-Appellant David M. Johnson filed his

complaint in the United States District Court for the Eastern District of Michigan, alleging that

Defendant-Appellee Atlas Copco Tools & Assembly Systems, Inc. impermissibly terminated his

employment based on Johnson’s age and national origin, in violation of the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq., and the Elliott-Larsen Civil Rights Act, Mich. Comp.

Laws § 37.2101, et seq. The district court granted Atlas’s motion for summary judgment and found

that Johnson had not sufficiently rebutted the legitimate business rationale for Johnson’s termination.

Upon de novo review of the district court’s grant of summary judgment, Miller v. Admin. Office of

the Courts, 448 F.3d 887, 893 (6th Cir. 2006), and following oral argument, we are of the view that

the district court has thoroughly and comprehensively articulated the reasoning and analysis

supporting summary judgment. Accordingly, we conclude that the issuance of a detailed written
Nos. 06-2560; 06-2638; 07-1043
Johnson v. Atlas Copco Tools

opinion by us would be unnecessarily duplicative and the judgment rendered by the Honorable

Nancy G. Edmunds on October 16, 2006, is therefore affirmed on the basis of the reasoning set forth

in her Opinion.




                                               -2-